Citation Nr: 0705846	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  03-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.  His military occupational specialty (MOS) was as an 
"AmTracCrewman," and he received the Good Conduct Medal and 
Rifle Expert Badge as evidenced by his DD 214.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

The veteran was scheduled for an August 2006 video hearing; 
however, the record shows that he did not report to that 
hearing.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn.  See 38 C.F.R. § 20.704(d) 
(2005).


FINDINGS OF FACT

1.  The weight of the competent evidence is against a finding 
that the appellant developed a right knee disorder that is 
causally related to his military service.  

2.  The weight of the competent evidence is against a finding 
that the appellant developed a bilateral hearing loss that is 
causally related to his military service.  

3.  The weight of the competent evidence is against a finding 
that the appellant developed an acquired psychiatric disorder 
is causally related to his military service.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.  A bilateral hearing loss was not incurred in or 
aggravated by service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

3.  An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 



The RO provided the veteran with a VCAA letter dated in 
August 2005 which discussed the pertinent evidence, and the 
laws and regulations related to these claims.  This document 
essentially notified the veteran of the evidence needed to 
prevail on these claims.  Specifically, the letter gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

As required by 38 U.S.C.A. § 5103(a), notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the rating decision denying the claims was 
prior to the veteran receiving notice.  However, the Court 
recently held that even when notice is not provided prior to 
the initial unfavorable decision by the AOJ on the 
appellant's claim, this deficiency is not prejudicial to the 
appellant when subsequent VA actions "essentially cured the 
error in the timing of notice."  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  While the required notice was not 
provided to the veteran prior to the first AOJ adjudication 
of these claims, the subsequent VA letter corrected any 
procedural errors, and the content of the notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Thus, any defect with respect to the timing of 
the notice requirement was non-prejudicial, and VA's duty to 
notify the veteran has been satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, the record contains post service private and VA 
treatment records, as well as statements by the veteran and 
others.  Efforts were made on many occasions to obtain the 
veteran's service medical records (SMRs) without success.  
When a veteran's service records are unavailable, the VA's 
duty to assist, the duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the claimant on these latter two elements, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the claimant 
has been prejudiced thereby).  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection for a 
right knee disorder, a bilateral hearing loss, or an acquired 
psychiatric disorder, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to the issues of service connection and for an increased 
rating is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005);  38 C.F.R. § 3.303 
(2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2006).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
degenerative joint disease (DJD) or sensorineural hearing 
loss to a degree of 10 percent within one year from the date 
of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.307, 3.309  (2006).  This presumption, 
however, is rebuttable by probative evidence to the contrary.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Factual Background

As noted above, the veteran's SMRs, are, for the most part, 
unavailable.  Dental records and a copy of his induction 
examination report are included in the claims file, but 
additional records have not been found.  Through 
correspondence and testimony, the veteran has contended that 
he was treated for a right knee disorder during service.  
Specifically, he reports that he was seen for a right knee 
injury that he suffered while playing football at Camp Lejune 
in 1977.  He alleges that his acquired psychiatric disorder 
resulted from inservice stressors to include running over a 
fellow serviceman in Okinawa, Japan.  He recalled that he was 
treated with a nerve pill.  He argues that his hearing loss 
resulted from acoustic trauma during service.  

A post service private medical record from February 1980 
shows that the veteran was involved a motor vehicle accident.  
He incurred numerous injuries to include a compound wound of 
the right knee and a comminuted fracture of the right femur.  
There was no previous right knee injury noted.  

Subsequently dated treatment records, primarily from VA 
facilities, are dated from 1997 through 2003.  These 
documents reflect that the veteran was involved in a coal 
mining accident in 1997 with trauma to the neck, cervical 
discs, lumbar discs with diskectomies of C5-C7 and herniated 
discs at L5-L6.  These medical records show treatment for 
various disorders over the years.  At times, the veteran gave 
a history of initially injuring the right knee in 1977.  On 
other occasions, he reported first injuring the knee in the 
1980 car accident.  He was treated for variously diagnosed 
psychiatric disorders to include adjustment disorder and 
recurrent depression.  His depression and complaints of 
insomnia were often attributed to pain that he suffered from 
his injuries to the right knee, back, and neck.  For example, 
see VA record dated in January 2000.  DJD of the right knee 
was initially noted by VA in 1998 although the diagnosis 
continues to the present day.  

At a personal hearing in 2003 the veteran testified in 
support of his claims.  As to his hearing loss, he pointed 
out that he wore hearing aids provided by VA.  The Board 
notes that the claims file also includes a statement by the 
veteran's wife and several of his friends in support of his 
claim.  They attest to the fact that the veteran initially 
injured his right knee during service and that he had been 
depressed and nervous since returning from service.  He had 
complained of hearing problems since his discharge from 
service.  

Analysis

Initially, it is again noted that when SMRs are missing, the 
Board has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  See O'Hare, supra.  The claims file shows that 
numerous attempts to obtain these records were unsuccessful.  

While the veteran contends that he was treated during service 
for a right knee injury and was seen for psychiatric problems 
and was given a nerve pill, this cannot be verified.  What is 
clear is that he was seen for various injuries following a 
motor vehicle accident in 1980, around 7-8 months after 
discharge.  The medical records from that time show injury to 
the right leg and a right knee.  VA records from many years 
thereafter reflect additional traumatic injury, primarily to 
the spine in 1997, and diagnosis of DJD of the right knee in 
1998.  

No psychiatric treatment is medically evident until the 
1990s, many years after service.  The appellant's recurrent 
depression was attributed to the pain he suffers as a result 
of his knee, back, and neck injuries on numerous occasions in 
the medical treatment records.  Moreover, there is no medical 
evidence of record to show any hearing loss until many years 
after service.  (At the 2003 hearing, the veteran noted that 
he wore hearing aids as provided by VA.)  What is not of 
record is medical evidence showing hearing loss attributable 
to service.  

The veteran initially filed a claim for VA benefits in 1980.  
At that time, he filed for benefits that resulted from the 
post service 1980 injury.  There was no mention of any 
previous right knee injury or an acquired psychiatric 
disorder or hearing loss.  He filed an additional claim in 
1999, approximately 20 years after service discharge.  It was 
then that he first asserted that the disorders on appeal were 
of service origin.  While it is unfortunate that there are 
SMRs that are unavailable that would allegedly corroborate 
inservice treatment for a right knee disorder and for 
psychiatric symptoms, it is pointed out that even if these 
records were of record, this would not necessarily result in 
a favorable determination in the veteran's claim.  
Specifically, it is noted that there was a serious injury to 
the right knee in the post service accident in 1980.  
Contemporaneous records from that period of time do not 
indicate any previous (inservice) injury to the right knee.  
Such evidence is not favorable to the veteran's claim and 
cannot be ignored.  Moreover, it was not until many years 
later when filing a claim for VA benefits that the veteran 
alleged that he injured his knee during service.  

As to the claims for an acquired psychiatric disorder and for 
hearing loss, there is no medical evidence documenting the 
presence of such until many years thereafter.  His 
psychiatric condition has not been attributed to any incident 
of service to include running over a friend.  In fact, his 
psychiatric condition has been associated with pain from his 
other injuries which are not of service origin.  To attribute 
hearing loss, first alleged in 1999, to military service from 
approximately 20 years before, would be speculative at best 
without any medical evidence of continuity of symptoms after 
service.  

In sum, there simply is no objective evidence of a right knee 
disorder until a post service injury, and there is no 
objective evidence of an acquired psychiatric disorder or 
hearing impairment until many years after service.  The 
weight of the competent evidence is against a finding that 
these conditions are causally related to his military 
service.  

While the veteran may sincerely believe that his claimed 
disabilities are related to service, the Board is of the 
opinion that the veteran's current recollections are 
unreliable.  In this regard, the Board notes that the 
veteran's contentions are based upon his recollection of 
events occurring decades ago.  Significantly, although the 
veteran now contends that these disabilities began while he 
was serving on active duty, he waited approximately 20 years 
to claim entitlement to service connection for the 
disabilities.  Moreover, there is no objective evidence 
corroborating the veteran's contentions.  In any event, as 
lay persons, the veteran, his wife, and friends, are not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claims, the benefit- 
of-the-doubt rule is not for application, and the claims must 
be denied.




ORDER

Entitlement to service connection for a right knee disorder 
is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


